     Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

SINGULAR COMPUTING LLC,              Civil Action No. 1:19-cv-12551-FDS

     Plaintiff,

v.

GOOGLE LLC,

     Defendant.


                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                      MOTION FOR PROTECTIVE ORDER
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 2 of 14




       Plaintiff, Singular Computing LLC (“Singular”), respectfully submits this brief in

opposition to the Motion of defendant, Google LLC (“Google”), for a Protective Order (Dkt. No.

250). For the reasons set forth below, Google’s motion (“Motion”) should be denied.

I.     BACKGROUND

       According to Google, the present Motion is the result of “fundamental disagreements

about what occurred at the June 30 hearing.” See Motion at 4. At that hearing, Google was

directed to respond to Singular’s damages-related discovery requests. The Motion is simply a

continuation of Google’s longstanding efforts to stymie Singular’s attempts to obtain discovery

regarding the admittedly enormous (billions of dollars) financial benefits Google has received by

installing the accused TPU devices in all of Google’s data centers in the United States.

II.    ARGUMENT

A.     RULE 30(b)(6) DEPOSITIONS

       As Magistrate Judge Cabell heard during the June 30, 2021 discovery hearing at which

this issue was addressed, Singular has been attempting to secure this discovery for months:

       Singular has served in many cases almost a year ago production requests,
       interrogatories, and a notice of 30(b)(6) deposition to get at this information. How
       valuable is Google’s use of the invention? What are its cost savings? This is a
       well-accepted methodology for looking at a royalty, and we can discuss in detail
       every one of these requests but they’re basic information.

       The bottom line though is, Your Honor, we’re three weeks away from the close of
       fact discovery and despite having served many of these requests or topics nine
       months ago in the case of the deposition topics, eleven months ago in the case of
       the request for production, three months in the case of interrogatories, we still don’t
       have responses. We don’t have a single witness who has been designated on a
       single topic, Your Honor.

See Ex. A, p. 8.1



1
 Unless otherwise noted, all exhibits referred to herein are attached to the accompanying
Declaration of Kevin Gannon.


                                                 1
         Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 3 of 14




        At that Hearing, counsel for Singular believed the matter had been resolved because

counsel for Google represented that there was no objection to Singular’s damages discovery

requests:

        THE COURT: All right. Mr. Kamber, in principle, let’s stay away from the
        specifics in terms of the scope of material that might be sought and whether that
        might be considered onerous or the like, in principle do you object to providing
        discovery that would allow them to understand how Google assesses the value of
        this product as used in the various things Google does?

        ATTORNEY KAMBER: No, and we haven’t limited discovery in that way, Your
        Honor.

See id. at p. 9.

        After further argument, the Court directed Google to respond to Singular’s written

damages discovery and provide a knowledgeable Rule 30(b)(6) witness:

        THE COURT:

        So I would say if it exists in document form and it’s been requested through a
        request for production of documents, it should be answered that way as well as an
        interrogatory and as well if it’s going to be a topic for a 30(b)(6) designee I think
        that’s fair game. So Google should proceed accordingly in that regard.

Id. at p. 26.

        THE COURT: Okay. So, Mr. Ercolini, then what still remains with respect to this?

        ATTORNEY ERCOLINI: The incremental revenues from advertising and profits
        on those as well, that have actually done these studies. We’ve seen snippets of
        documents that have looked at profitability. They’ve looked at incremental
        revenues attributable to the accused products.

        So if that analysis has been done, it really should be produced for as many services
        as they can. We don’t need to get all of the raw data. We don’t need them to open
        the books. But if they have done these analyses, we need to see them because they
        are a large measure o the use that Google puts the TPUs to.

        THE COURT: Mr. Kamber, I’ll give you a chance to respond. I agree with Mr.
        Ercolini that if the data exists and in particular if there is data that is so, so, you
        know, finally [sic] honed that it actually allows one to determine how revenues
        were affected by the use of this product, I think that’s core to what we’re talking



                                                  2
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 4 of 14




       about here. And so if it does exist, it seems to me that’s fair game and should be
       produced.
       Do you have an issue with that?

       ATTORNEY KAMBER: I don’t have an issue. Hopefully, you can hear me Your
       Honor.

       THE COURT: I can hear you fine.

       ATTORNEY KAMBER: I don’t have an issue in terms of whether that analysis
       has been done or that – I’m not sure what analyses Mr. Ercolini is referring to.
       Again, I’m aware of some efforts to try to qualify/quasi-quantify these benefits or
       these impacts, and for my commitment earlier that is something for which we
       anticipate providing a witness and having him testify.

       THE COURT: Okay. So if that information exists, I am ordering that it be included
       both in document for. So these analyses –

       ATTORNY KAMBER: Right, of course.

       THE COURT: -- please produce it and as such the witness should be prepared to
       comment on them during any deposition.

       ATTORNEY KAMBER: Yes, both. I didn’t mean to suggest that it was only one
       of those, You Honor.

Id. at pp. 26-28.

       Google should comply with these directions of the Court instead if attempting to obtain a

Protective Order.

B.     SINGULAR’S MOTION TO COMPEL DOCUMENT REQUESTS

       The next issue addressed at the June 30 hearing was Singular’s Motion to Compel (Dkt.

Nos. 228/230). See Ex. A, p. 30. That motion requested the Court to compel Google to produce

all documents responsive to Singular’s document requests numbered 103-108, 110-113 and 115.

See Dkt. No. 228 at p. 2. As set forth below, the Court granted the motion.

       These requests were specifically tailored to certain categories of documents relating to

infringement and damages




                                                3
Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 5 of 14




REQUEST FOR PRODUCTION NO. 103:
The final versions of the VPU micro-architecture specification for TPU v2 and TPU v3.

REQUEST FOR PRODUCTION NO. 104:
The final versions of the MXU micro-architecture specification for TPU v2 and TPU v3.

REQUEST FOR PRODUCTION NO. 105:
The final versions of the TensorCore chip architecture specification for TPU v2 and TPU
v3.

REQUEST FOR PRODUCTION NO. 106:
The current versions of the VPU micro-architecture specification, the MXU micro-
architecture specification, and the TensorCore chip architecture specification for any
future TPU products currently in development . . . .

REQUEST FOR PRODUCTION NO. 107:
All documents available at go/datacenter-ml-metrics.

REQUEST FOR PRODUTION NO. 108:
All documents available at go/perf-metric-tpus.

REQUEST FOR PRODUCTION NO. 110:
All documents available at go/pfc-mxu-spec.

REQUEST FOR PRODUCTION NO. 111:
All documents available at go/pfc-vpu-spec.

REQUEST FOR PRODUCTION NO. 112:
All documents available at go/pfc-tcs-spec.

REQUEST FOR PRODUCTION NO. 113:
Any figure or diagram that is referenced or mentioned by citation, hyperlink, or otherwise
in any of the documents produced responsive to Requests Nos. [103-112] 1-10.

REQUEST FOR PRODUCTION NO. 115:
All documents referenced or mentioned by citation, hyperlink, or otherwise in any of the
following documents:



                                         4
         Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 6 of 14




        a) GOOG-SING-00002124
        b) GOOG-SING-00070606
        c) GOOG-SING-00026944
        d) GOOG-SING-00000221
        e) GOOG-SING-00004490
        f) GOOG-SING-00047550
        g) GOOG-SING-00027474
        h) GOOG-SING-00000387
        i) GOOG-SING-00027477
        j) GOOG-SING-00030789
        k) GOOG-SING-00041189

See Dkt. No. 230 at 1-5.

        At the hearing, the Court stated that the requests are reasonable and noted that Google

had no objection:

        [THE COURT:]

        I think these requests are reasonable requests and I understand, Mr. Kamber you’re
        saying you don’t have any objection to turning over what you’ve got.

See Ex. A at p. 41.

        The Court thereafter directly asked counsel for Google if they objected to anything being

requested:

        [THECOURT:] Am I correct that you are not objecting to anything that is being
        sought?

        ATTORNEY KAMBER: That’s correct. We are not objecting.

Id. at p. 42.

        Counsel for Google then attempted to make “two points of clarification.” Id. at pp. 42-43.

First, counsel for Google sought to take a narrow view and have the Court agree to limit the cost

data to just the “average cost to build a data center” to the exclusion of a broader range of



                                                  5
         Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 7 of 14




documents that would include “the cost of designing and the cost of operating a data center.”

The Court rejected Google argument and directed Google to produce the broader range of cost

documents, including design, construction and operation costs:

        ATTORNEY KAMBER: Your Honor, I know it’s four o’clock right now. Can I
        just ask – can I just make two points of clarification in terms of –

        THE COURT: Yes.

        ATTORNEY KAMBER: -- what am I doing.

        In term of the data center costs, what we are going to do, if my understanding is
        correct just for the record, is to get the average cost to build a data center.

        I say that because they also asked about the cost of designing and operating a data
        center. I just want to be very specific in terms of what I’m trying to get in terms of
        information for the order side.

        THE COURT: To me, to me, that’s all part of the costs of a data center. So there
        is – I mean, money that is going to have to be spent to have a functioning data center
        is going to include design, construction and operation costs. So this is just me. I
        would take the broad view, not the narrow view.

Id. at p. 42-43.

        Second, counsel for Google attempted to have the Court limit the location of Google’s

search for responsive documents to the “TPU team.” The Court also rejected that purported

“clarification”:

        ATTORNEY KAMBER: I think what [counsel for Singular] is saying is we need
        to ask everybody else at Google whether they’ve also done the analysis, which is
        exactly why I am trying to clarify it. Because it’s sort of we’re obligated to do a
        reasonably diligent search.

        THE COURT: Right.

        ATTORNEY KAMBER: I know where I think I should look, but what Mr. Ercolini
        is saying look everywhere else too and I don’t think we can practically do that.

        THE COURT: Well, right. I think you’re right in that your obligation is to do a
        reasonably diligent search. Obviously if you have a basis to believe you might be




                                                  6
          Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 8 of 14




          able to find information in a certain area, yeah, you have an obligation to search
          that area. But beyond that, yes, I guess I tend to agree with you.

          ATTORNEY ERCOLINI: Mr. Kamber just said the TPU team and it sounds like
          once we stop with the TPU team and we don’t find it, we’re going to stop looking.
          So the reasonably diligent search is do a reasonably diligent search and don’t limit
          it to the TPU team, what a reasonably diligent search is.

          THE COURT: Okay. Fair enough. It’s not limited to the team. It’s limited to
          whatever your reasonably diligent search would suggest. That’s how broad it needs
          to be. Wherever that reasonably diligent search leads you and it may lead you to
          somebody beyond the team who may have had some involvement who may be able
          to have – be able to provide information bearing on this.

Id. at pp. 45-46.

          Google should be directed to respond fully to these requests and comply fully with the

Court’s directions.

C.        GOOGLE’S POST-HEARING CONDUCT

          Following the June 30 hearing, Singular initially believed that Google would proceed as

ordered by the Court. For example, in an email on July 2, counsel for Google (Matthias Kamber)

wrote a confirmatory email to counsel for Singular (Kevin Gannon) stating as follows:

          Attached please find a letter identifying Google’s corporate designees.2 Per your
          request, we can confirm that Mr. Shafiei’s preparation will include discussions with
          Mr. Mabey, and that Google is supplementing its responses to interrogatories and
          document productions in accordance with the Court’s guidance [sic] at the hearing.
          This includes the linked documents requested by way of the motion that Mr. Seeve
          argued before Google could file its opposition brief; as noted at the hearing, we
          were targeting to get that production out today and are on track to do so. Other
          supplemental productions, including of the financial discussed at the hearing, are
          also in progress and will be going out next week.

See Ex. C.

          Alas, Google failed to deliver on these representations. Instead, it unleashed a torrent of

emails seeking to justify its failure to comply with the Court’s orders at the June 30, hearing. See



2
    The letter identifying Google’s corporate designees is submitted as Exhibit B.


                                                   7
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 9 of 14




Dkt. No. 251-5 (Google Ex. E). Ultimately, the day before the deposition of Google’s designee

(Mr. Shafiei), counsel for Google stated that the witness would be testifying in response to only

several of the noticed topics. See id. at p. 2 of 9 (identifying topics 10-13, 18, 20-25, 30 and 36).

Viewing this as better than nothing in view of the imminent deadline for fact discovery, Singular

attempted to proceed with the Rule 30(b)(6) the next day (July 20).

       Singular’s hopes of questioning Mr. Shafiei were soon thwarted because counsel for

Google improperly refused to allow the deposition to proceed. As soon as Mr. Shafiei was

sworn in, counsel for Google insisted on inserting a long-winded, self-serving statement3 on the

record while the witness sat waiting:

       MS. YBARRA:·Before we begin the examination today, it's important that we
       clarify some things on the record regarding the scope of Mr. Shafiei's deposition
       testimony today.
                As Mr. Ercolini knows, Mr. Shafiei has been designated to testify on Topics
       10, 11, 12, 13, 18, 20 to 25 and 30, consistent with the scope set forth in Exhibit D
       to the declaration of Andrew [Bruns] in support of Google's June 21st opposition
       to Singular's motion to compel.
                At the June 30th hearing on that motion, Judge Cabell ordered Google to
       provide a witness on Topic 36, which Mr. Shafiei is also prepared to testify on and
       Google discussed the substance of the June 30th hearing with Singular in numerous
       letters and memorialized Google's agreement to produce Mr. Shafiei on these topics
       in a July 2nd letter to Singular.
                Until yesterday, Singular never raised any disagreement regarding the scope
       of the topics for which Mr. Shafiei's been designated and Singular never indicated
       any intent to renege on positions it took before the Court at the June 30th
       hearing. Yet, last night Mr. Ercolini informed Google for the first time of Singular's
       new position that Mr. Shafiei should be prepared to address the full scope of those
       topics as drafted, notwithstanding Judge Cabell's clear ruling on the record at the
       June 30th hearing that several of those topics as drafted are overbroad and
       improper.· And I'm referring specifically to, for example, Topic 18, which seeks
       30(b)(6) testimony on P&L statements of any product or business segment
       responsible or formally responsible for the accused services. Judge Cabell said
       explicitly that the topic as drafted is too out there and, quote, too broad.




3
 This was contrary to Rule 30(c)(2)’s requirement that objections at a deposition must be “stated
concisely in a nonargumentative” manner.


                                                  8
       Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 10 of 14




             Singular's e-mail last night sent the night before Mr. Shafiei's deposition
       demanding that Mr. Shafiei testify on the full scope of that topic and others
       completely disregard the guidance from Judge Cabell.

       MR. ERCOLINI: Can we hurry this up?

       MS. YBARRA: Let me finish, Mr. Ercolini, please.
               Upon receiving Singular's e-mail, Singular informs Google it intends to put
       Mr. Shafiei up for deposition only once and only on the scope of the topics reflected
       in the chart filed with the Court, which Singular never disputed and, in fact,
       represented to Judge Cabell at the hearing reflected the resolution of the parties'
       dispute. Singular's refused to limit its deposition of Mr. Shafiei to the deposition
       topics and the scope previously agreed on by the parties and discussed with the
       Court. Mr. Shafiei's cleared his schedule today. He's prepared to testify on the
       topics I identified earlier as limited in the chart provided by the Court, plus Topic
       36, but we're prepared to proceed with the deposition today only upon Singular's
       confirmation that Mr. Ercolini will limit his questions properly to the scope of the
       topics as agreed to and discussed with the Court and not seek additional time with
       Mr. Shafiei or any 30(b)(6) witness on those same topics later. Absent that
       agreement, we intend to suspend today's deposition and seek immediate guidance
       from Judge Cabell on this new dispute which we had thought was put to bed weeks
       ago. I've asked Mr. Ercolini to provide for me --
       MR. ERCOLINI: This is my deposition --
       MS. YBARRA: Mr. Ercolini, I'm almost done.
       Please stop interrupting me.
See Ex. D at Tr. pp. 5-8.

       After several more pages of arguments, counsel for Google terminated the deposition

without allowing any questions to be asked on any of the topics (notwithstanding the prior

written representation that Mr. Shafiei would testify regarding topics 10-13, 18, 20-25, 30 and

36):

       BY MR. ERCOLINI:

       Q. Mr. Shafiei, do you understand that you’re appearing today as a 30(b)(6)
       witness?

       MS. YBARRA: Mr. Ercolini, I think your manners are really wanting here.



                                                9
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 11 of 14




        MR. ERCOLINI: I think you need to stop with the speaking objections.

        MS. YBARRA: You’re being unprofessional.

        BY MR. ERCOLINI:

        Q. Mr. Shafiei –

        MS. YBARRA: We’re done today. Thank you.
        Mr. Shafiei, we’re going to leave. We’re going to exit the room. Thank you.

        MR. ERCOLINI: All right.

Id. at Tr. p. 21.

        Accordingly, notwithstanding the Court’s orders at the June 30 hearing, Google

obstructed Singular’s attempts to obtain this damages-related discovery. Google should have at

least allowed the deposition to proceed on the topics to which Google agreed (topics 10-13, 18,

20-25, 30 and 36).

        Pursuant to Rule 30(c)(2):

        An objection at the time of the examination—whether to evidence, to a party's
        conduct, to the officer's qualifications, to the manner of taking the deposition, or to
        any other aspect of the deposition—must be noted on the record, but the
        examination still proceeds; the testimony is taken subject to any objection. An
        objection must be stated concisely in a nonargumentative and nonsuggestive
        manner.

See Fed. R. Civ. P. 30(c)(2) (emphasis added); see also Gulbankian v. MW Mfg., Inc., No.

10-10392, 2013 WL 2146868, at *1 (D. Mass. May 15, 2013); Crispo v. Harbor Cruises,

LLC, No. 07-10784, 2008 WL 11511511, at *1 (D. Mass. Aug. 13, 2008).4 Simply walking




4
 As recently stated in another case, “defense counsel may note on the record their objection to a
deposition question, but must allow the deposition to proceed and the deposition to be taken
subject to the objection.” Saldarriaga v. Taradex, Inc., No. 20-CV-4099, 2021 WL 54086, at *1
(E.D.N.Y. Jan. 6, 2021) (emphasis added).



                                                  10
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 12 of 14




out of a deposition was improper in view of Rule 30(c)(2). Google’s obstructive tactics

should not now be rewarded by the issuance of a Protective Order.

D.     DEPOSITIONS

       Finally, Google requests the Court to “admonish Singular to end its campaign of

deposition misconduct and abusive questioning” during depositions in this case. Motion at 18-20.

Google’s request should be denied for (at least) two reasons. First, Singular has not engaged in

any such “campaign.” Second, in Massachusetts (and elsewhere), “[i]t is axiomatic that a party

coming before the court seeking equitable relief must do so with clean hands.” United States v.

CCB, Inc., No. 15-11934, 2016 WL 4491831, at *3 (D. Mass. Aug. 25, 2016) (citing Keystone

Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 244 (1933)). Thus, “[i]t is old hat that a court

called upon to do equity should always consider whether the petitioning party has acted in bad

faith or with unclean hands.” Texaco Puerto Rico, Inc. v. Dept. of Cons. Affairs, 60 F.3d 867,

880 (1st Cir. 1995). Accordingly, the doctrine of unclean hands “closes the door of equity to one

tainted with inequitableness or bad faith relative to the matter in which [it] seeks relief.” Id.

(citation omitted).5

       The harmless conduct of which Google complains pales in comparison to Google’s

obstructive conduct during depositions in this case, such as at the deposition of Mr. Shafiei

described above. In addition, Singular took the deposition of Catherine Tornabene, Google’s

former IP attorney, on April 29, 2021. This deposition was important because Ms. Tornabene’s

testimony is directly relevant to Singular’s claim that Google willfully infringed the patents-in-

suit. During the deposition, counsel for Google repeatedly improperly instructed the witness not



5
  Here, for example, Google complains that counsel for Singular used the word “falsehoods.” See
Motion at 2. At the attempted deposition of Mr. Shafiei, however, counsel for Google made the
following accusation to counsel for Singular: “That’s just false, Mr. Ercolini.” See Ex. D at p. 18.


                                                  11
        Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 13 of 14




to answer on the grounds of privilege. The questions, however, did not seek any privileged

information. They merely asked for yes/no answers or information that would have to be

disclosed on Google’s privilege log. The following are exemplary:




Ex. E, Tr. p. 15.




Id. at Tr. p. 41.




Id. at Tr. p. 51.

        These instructions not to answer at least “yes”, “no” or “I don’t recall” were improper. In

any event, there are at most only two short depositions left to be taken. Given the foregoing,

Google’s motion regarding the taking of depositions should also be denied.

III.    CONCLUSION

        For the reasons set forth above, Google’s Motion for Protective Order should be denied.




                                                12
       Case 1:19-cv-12551-FDS Document 281 Filed 08/02/21 Page 14 of 14




Dated: August 2, 2021                        Respectfully submitted,

                                             /s/ Paul J. Hayes
                                             Paul J. Hayes (BBO #227000)
                                             Matthew D. Vella (BBO #660171)
                                             Kevin Gannon (BBO #640931)
                                             Daniel McGonagle (BBO #690084)
                                             Michael J. Ercolini (pro hac vice)
                                             Thomas R. Fulford (BBO #686160)
                                             Alyssa H. Ruderman (pro hac vice)
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
                                             Boston, MA 02110
                                             Tel: (617) 456-8000
                                             Email: phayes@princelobel.com
                                             Email: mvella@princelobel.com
                                             Email: kgannon@princelobel.com
                                             Email: dmcgonagle@princelobel.com
                                             Email: mercolini@princelobel.com
                                             Email: tfulford@princelobel.com
                                             Email: aruderman@princelobel.com

                                             ATTORNEYS FOR THE PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system.


                                             /s/ Kevin Gannon




                                                13
